Citation Nr: 9903488	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. 1151 for residuals of injuries to the back and neck 
as a result of Department of Veterans Affairs 
hospitalization.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to May 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


REMAND

The record discloses that on May 5, 1988, while he was 
hospitalized at a VA Medical Center (VAMC) for treatment of 
depression and substance abuse, the veteran reported to the 
staff an incident in which he was assaulted and knocked down 
on the hospital premises by another patient.  Several days 
later, he complained that he had been having increasing back 
pain since the incident.  X-rays of the lumbosacral spine on 
May 10, 1988, showed minimal degenerative disc disease at L5 
- S1.

On June 1, 1988, the veteran was seen by a VA physician.  He 
had been receiving physical therapy, including use of a TENS 
unit, and stated that he had received little relief.  On 
examination, range of motion of the lumbosacral spine was 
limited, and there was slight spasm of the paraspinal muscles 
on the right.  The assessment was low back strain.  The 
veteran also complained of neck pain.  X-rays of the cervical 
spine in September 1988 were negative.  

In April 1989, the veteran complained of low back pain for 
the past year.  On examination, there were paravertebral 
muscle spasms on the right and lumbosacral tenderness.  The 
assessment was acute low back strain.

In August 1989, the veteran was admitted to a VAMC for 
treatment of a flareup of low back pain.  During 
hospitalization, a rehabilitation medical service physician 
reported an impression of chronic low back strain. 

At a VA orthopedic examination in January 1991, impressions 
included:  Mechanical low back pain, probably related to 
degenerative disc disease of the lumbar spine; and 
musculoligamentous neck pain.  X-rays showed minimal 
degenerative changes of the lumbosacral spine and mild focal 
spondylosis at C4-5.  

In July 1992, an MRI (magnetic resonance imaging) of the 
cervical spine showed minimal disc bulges. 

In July 1992, a VA neurologist reported to a 
multidisciplinary conference that the veteran had "a history 
of neck trauma in 1988, possible residual signs, no fixed 
deficit or surgically correctable lesion, had a head trauma 
in 2/92.  Evaluation by CT in 2/92 was negative."

In May 1994, X-rays of the cervical spine showed minimal 
degenerative disc disease at C4 to C6.

The evidence of record does not contain any medical 
information concerning the status of the veteran's low back 
or neck since 1994. 

The veteran has asserted that he suffers from chronic 
disability of the lower back and neck as the result of the 
incident on May 5, 1988, at the VAMC.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  
In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.  On March 16, 1995, amended regulations 
were published deleting the fault or accident requirements of 
38 C.F.R. § 3.358 (c) (3), in order to conform the 
controlling regulation to the Supreme Court's decision.

The veteran filed his claim prior to October 1997, prior to 
any promulgation of  amendments to the above regulation 
(which were recently rescinded and are again pending).  
Accordingly, the only issue before the Board is whether the 
veteran has suffered additional disability of the low back 
and neck as a result of VA hospitalization in 1988.

The RO denied the veteran's claim on the basis that any 
back/neck disability which he may have as a result of the 
incident on May 5, 1988, was not a result of VA 
hospitalization, within the meaning of 38 U.S.C.A. § 1151.

VA's General Counsel has issued a precedent opinion on the 
question of whether the provisions of 38 U.S.C.A. § 1151 
authorizing monetary benefits for disability incurred as the 
"result of hospitalization" apply to disabilities incurred 
during hospitalization but which are unrelated to a program 
of medical treatment.  The General Counsel held that 
compensation under 38 U.S.C.A. § 1151 for injuries suffered 
as the result of hospitalization is not limited to injuries 
resulting from the provision of hospital care and treatment, 
but may encompass injuries resulting from risks created by 
any circumstances or incidents of hospitalization.  An injury 
incurred due to recreational activity may be considered a 
result of hospitalization where VA requires or encourages 
participation in the activity, administers or controls the 
activity, or facilitates the activity in furtherance of 
treatment objectives.  In individual cases, the question 
whether an injury resulted from hospitalization is 
essentially an issue of fact to be determined by the fact 
finder upon consideration of all pertinent circumstances.  
VAOPGCPREC 7-97, 62 Fed. Reg. 15566 (1997).  That opinion 
responded to a question by VA's Director of the Compensation 
and Pension Service concerning a claim by a veteran who was 
injured during a basketball game while he was hospitalized at 
a VA substance abuse treatment unit.  
The General Counsel noted that the Veterans Health 
Administration (VHA) program guides recommend the use of 
"activity therapy," including physical activity and games, 
and treatment of substance abuse.  See Mental Health and 
Behavioral Sciences Service (MHBSS) Drug Dependence Treatment 
Program Guide, G-1, VHA Manual M-2, Part XXI, MHBSS Alcohol 
Dependence Treatment Program Guide, G-12, VHA Manual M-2, 
Part X.  Those provisions suggest a general policy of 
fostering and encouraging physical and social activity in 
connection with substance abuse treatment at VA facilities.  
However, the question of whether the injury resulted from 
hospitalization in a particular case is primarily a question 
of fact to be resolved by the factfinder.  The circumstances 
of a particular case might indicate that the recreational 
activity, or the cause of the injury, was not a condition or 
incident of hospitalization. VAOPGCPREC 7-97.  

In the instant case, the veteran's representative has argued 
that when, on May 5, 1988, the veteran was assaulted, he was 
standing outside a building on the VAMC premises and 
conversing with other patients, during a "cigarette break," 
he was engaged in "activity therapy" as an incident of his 
hospitalization for treatment of substance abuse.  In its 
denial of the veteran's claim, the RO did not specifically 
decide the issue of whether the particular activity which the 
veteran was engaged in at the time of the assault may be 
construed as "activity therapy" within the provisions of the 
VHA program guides.  In order to avoid any possible prejudice 
to the veteran, the Board finds that this case should be 
REMANDED to the RO for initial consideration of that issue.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  While the 
case is in REMAND status, copies of the relevant provisions 
of the program guides may be associated with the other 
evidence in the claims file. 

Furthermore, having found that any disability resulting from 
the incident on May 5, 1988, is not compensable under 38 
U.S.C.A. § 1151, as such disability would not have been the 
result of VA hospitalization, the RO did not, in the rating 
decision of April 1995, reach the question of whether the 
veteran currently has chronic disabilities of the low back 
and neck which are related to injuries sustained on May 5, 
1988.  The Board believes that it would be beneficial to 
obtain a medical opinion on those questions of medical 
diagnosis and medical causation, while this case is in REMAND 
status.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should associate with the 
other evidence in the claims file copies 
of the relevant provisions of VA's Mental 
Health and Behavioral Sciences Service 
Drug Dependence Treatment Program Guide 
and VA's Mental Health and Behavioral 
Sciences Service Alcohol Dependence 
Treatment Program Guide, concerning 
"activity therapy."

2.  The RO should arrange for the veteran 
to be examined by a specialist in 
orthopedics.  The examiner should review 
the veteran's medical records in the 
claims file and a copy of this REMAND.  
The examiner should determine whether the 
veteran currently has a chronic disorder 
of the low back and/or neck.  If such a 
chronic disorder is found, the examiner 
should offer an opinion on the question 
of whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that such disorder or disorders are 
etiologically related to injuries 
sustained in an incident on May 5, 1988, 
at a VAMC.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this REMAND are to accord the veteran due 
process of law and to obtain clarifying medical information. 




 By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


